DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jialanella et al (US 2013/033488 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jialanella et al (US 2013/033488 A1). 
For claim 1, Jialanella teaches an article comprised of at least two layers of a plurality of material extrudates adhered together (“substrates” joined via adhesive; abstract) and is comprised of polyurethane and a filler (see [0008]-[0009] discloses isocyanate and filler including carbon black, similar to applicant’s instant specification; [0022] teaches isocyanate based polyurethane; [0014] teaches the composition is useful in coating, adhesive, open and closed cell foams, molded products, and the like…the composition is used to bond similar and dissimilar materials, glass or plastic structures can be bonded to coated and uncoated …) . 
It is noted that since Jialanella teaches similar the filler (see [0040] states carbon blacks from specific trademarks, similar to the instant specification), thus would have similar properties claimed (the filler has a product of oil absorption number of at least 6,000), as the eMPEP 211.01 states "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)).
Lastly, claim 1 recites the article being additively manufactured (in the preamble), the body is silent to specific type of additive manufacturing type or process used. 
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]).
Alternatively, even if one disagrees to the 102(a)(1)/102(a)(2), as recited above, in this case, the very exact product as claimed can be manufactured using well known additive manufacturing technique (such as extrusion, FDM, sheet lamination, etc), for the benefit of reduced cost and with higher production speed through automation. 
As for claims 2 -5 and 8-9, Jialanella teaches  wherein the article is elastomeric and same filler materials ([0008]-[0040]); which would then exhibit similar properties including  the filler has a product of oil absorption number times iodine number of at least 6,000; wherein the filler has a  product of oil absorption number times iodine number of at least 7,000; wherein the filler is comprised of a filler having an oil absorption number of at least 80 ccs/100 grams…as claimed, since the eMPEP 211.01 states "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
As for claims 6-7, Jialanella et al teach all the limitation to the claim invention as discussed above, however, fails to teach the specific shape of the article as claimed,
However, it has been held that specific shape is a matter of choice with a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration is significant. See  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 4,752,352 (Feygin) teaches sheet lamination which involves bonding cut sheet to form laminated product. The sheet initially can be formed from any process – including extrusion.
US 2001/0050448 A1 (Kubo et al) teach binder jetting to form layers for 3D printing. 
US 2017/0136707 A1 (Batchelder et al) teach fused deposition (extrusion) for forming layered article.
US 2015/0375419 A1 (Gunther et al) teach powder bed-based layering with filling mold with hardenable material.
Lastly, US 2017/0113416 A1 (DeSimone et al) teach FDM including the materials as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743